Citation Nr: 0207820	
Decision Date: 07/15/02    Archive Date: 07/19/02

DOCKET NO.  99-02 108A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Whether the appellant is entitled to an increased apportioned 
share of the veteran's disability compensation on her behalf 
of their minor children from July 1, 1994 through February 
1995, and on behalf of their children from March 1, 1995.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to February 
1969. 

This matter came before the Board of Veterans' Appeals 
(Board) from an April 1998 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire that granted an apportionment of the veteran's 
disability compensation, in the amount of $120 per month 
effective March 1998, to the appellant on behalf of the 
veteran's minor children.  During a September 1998 RO 
hearing, the appellant expressed disagreement regarding the 
amount of the apportionment.  The transcript of the hearing 
has been accepted as a notice of disagreement in that regard.  
A statement of the case was issued in December 1998.  A 
substantive appeal was received in February 1999.  

The Board notes that the appellant had also perfected an 
appeal regarding the effective date assigned for the 
establishment of the apportionment.  Specifically, it was 
contended that the effective date of March 1998 was not 
correct because the appellant had previously filed a claim 
for an apportioned share of the veteran's compensation in 
June 1994 and that, essentially, this claim had not been 
finally adjudicated.  Thereafter, in a December 1998 action, 
an effective date of July 1, 1994 was established for the 
apportionment of the veteran's benefits.  As such, this 
particular issue (i.e. for an apportionment award back to 
July 1994) is not before the Board.  

The Board also notes that a notice of disagreement regarding 
the establishment of the apportionment was received from the 
veteran in April 1998.  A statement of the case was issued in 
May 1998, a substantive appeal was received from the veteran 
in September 1998, and a hearing was held at the RO in 
September 1998.  This matter was remanded by the Board in 
April 2000 and October 2001, and the appellant's claim was 
necessarily held in abeyance.  In a statement received in 
November 2001, the veteran withdrew his appeal, and as such, 
the only issue currently in appellate status is as listed 
above.  

Finally, the Board points out that in a October 1999 
statement the appellant has now contended that she is 
entitled to an apportioned share of the veteran's 
compensation benefits back to June 1, 1991, this date 
representing the effective date ultimately assigned (in 
September 1995) for the establishment of service connection 
for the veteran's PTSD.  This is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  In September 1995, the veteran was awarded VA 
compensation benefits; the benefits were ultimately paid at a 
70 percent rate from May 1991, and at a 100 percent rate from 
October 1992.  

2.  The veteran had been in receipt of additional benefits 
for the appellant (as his spouse) from May 1991 through 
February 1995, and has been in receipt of additional benefits 
for their two children since May 1991; some of these benefits 
came in the form of retroactive payments.  

3.  From July 1994 until April 1999 the veteran's two 
children did not reside with him, residing separately with 
the appellant; from late July 2001, his son has not resided 
with him.  

4.  The veteran was not reasonably contributing to his 
children's support and expenses from July 1, 1994 to April 
1999, or to the appellant's support from July 1994 to 
February 1995.

5.  The appellant has demonstrated a financial hardship that 
warrants an increased apportioned share of the veteran's 
compensation benefits, during the relevant time periods, on 
her behalf and on the behalf of the veteran's minor children.

6.  Increasing the apportionment of the veteran's 
compensation benefits, on behalf of the appellant and the 
veteran's dependent children, in the monthly amounts as 
follows, would not cause undue hardship to the veteran: $233 
effective July 1, 1994; $238 effective December 1, 1994; $130 
effective March 1, 1995; $132 effective December 1, 1995; 
$136 effective December 1, 1996; $138 effective December 1, 
1997; and $139 effective December 1, 1998 to April 30, 1999.  


CONCLUSION OF LAW

An apportionment of the veteran's VA compensation benefits in 
the monthly amounts of $233 effective July 1, 1994; $238 
effective December 1, 1994; $130 effective March 1, 1995; 
$132 effective December 1, 1995; $136 effective December 1, 
1996; $138 effective December 1, 1997; and $139 effective 
December 1, 1998 to April 30, 1999 on behalf of the veteran's 
minor children and the appellant, is warranted.  38 C.F.R. 
§§ 3.450, 3.451, 3.452, 3.453 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record reflects that service connection was established 
for PTSD by an August 1995 Board decision.  In September 
1995, the RO implemented this decision and assigned a 50 
percent disability evaluation for the veteran's disorder 
effective May 1991; in May 1996, the RO increased this 
evaluation to 70 percent effective from May 1991, and to 100 
percent effective October 1992.  The veteran has been in 
receipt of additional benefits on behalf of his and the 
appellant's two minor children (a son and daughter) since May 
1991, and on behalf of the appellant from that time until 
they divorced in February 1995.

In June 1994, the appellant, through her attorney (who no 
longer is her representative), filed a claim for an 
apportioned share of the veteran's compensation (prior to the 
veteran being awarded compensation, but while his claim - 
ultimately granted, as noted above - was pending).  It is not 
clear from a review of the claim whether the appellant was 
seeking an apportioned share on her behalf or on behalf of 
the two minor children, or on behalf of all three parties.  

In February 1998, the appellant's attorney inquired about the 
1994 claim, pointing out that the appellant had recently 
learned that the veteran had been awarded VA disability 
compensation.  Thereafter, in an April 1998 special 
apportionment decision, the RO found that the appellant was 
entitled to an apportionment of the veteran's monthly 
disability compensation benefits in the amount of $120 per 
month effective March 1, 1998, on behalf of the minor 
children.  This decision was based on evidence to the effect 
that the veteran's monthly income outweighed his expenses by 
$637, and that the appellant's monthly income outweighed her 
expenses by $826.  The veteran had also indicated that he had 
been purchasing the two minor children's school clothes and 
had been covering other expenses.  

As noted above, subsequent action by the RO granted the 
appellant entitlement to the apportionment of the veteran's 
compensation effective July 1, 1994.  As a result of this 
action, the appellant was awarded monthly amounts of $110 
effective July 1994; $112 effective December 1994; $114 
effective December 1995; and $118 effective December 1996; 
(and $120 effective December 1997).  In May 1999 the 
apportionment was terminated as evidence showed that at that 
time the veteran had physical custody of the two children.  
Recently, by a November 2001 decision, the appellant was 
awarded a monthly apportioned share of the veteran's 
compensation in the amount of $61 effective August 1, 2001, 
and $64 effective December 1, 2001, as evidence showed that 
the veteran's son began residing with the appellant in July 
2001.  

The Board notes that under VA regulations, all or any part of 
a veteran's benefits may be apportioned if the veteran's 
spouse and/or children are not residing with the veteran and 
the veteran is not discharging his or her responsibility for 
the spouse or children's support.  38 U.S.C.A. § 5307 (West 
1991); 38 C.F.R. § 3.450(a)(1)(ii) (2001).  

In addition, where hardship is shown to exist, compensation 
may be specially apportioned between the veteran and his or 
her dependents on the basis of the facts in the individual 
case as long as it does not cause undue hardship to the other 
persons in interest.  38 C.F.R. § 3.451 (2001).  Factors to 
be considered include the amount of VA benefits payable, 
other resources and income of the parties in interest, and 
any special needs of the respective parties.  Id.  Special 
apportionment is apparently meant to provide for claimants in 
situations in which the veteran is reasonably discharging his 
responsibility for the support of his children, but special 
circumstances exist which warrant giving the dependents 
additional support.  

Evidence also of record at the time of the April 1998 
apportionment decision included copies of the veteran's and 
appellant's divorce decree and related documents.  Among 
these documents is a "Partial Permanent Stipulation" 
(stipulation) dated in 1994 (signed in July, August, and 
September), which was incorporated into the final divorce 
order.  This stipulation reflects that the parties agreed to 
share joint custody of the children, with the appellant 
having primary physical custody, and that the veteran's child 
support obligation would be satisfied by Social Security 
Administration (SSA) checks received by the appellant on 
behalf of the children.  Further, it was agreed that the 
amount of support would be augmented by any VA benefits the 
veteran ultimately received (i.e. if he were to receive such 
benefits) on behalf of the children.  The final divorce order 
reflects that if the veteran were to receive retroactive 
benefits from VA, these were to be split evenly between the 
parties.  According to the February 1998 letter from the 
appellant's attorney, the veteran did not notify the 
appellant that he had been granted VA compensation when he 
was first awarded same in 1995.  

Evidence received since the April 1998 decision includes 
income and expense information regarding the veteran and 
appellant as well as their testimony given during separate RO 
hearings conducted in September 1998.  Partially filled-out 
Internal Revenue Service (IRS) forms reflect that the 
appellant apparently reported $5,748 income in 1997 and 
$4,416 in SSA benefits in 1996.  Employment records reflect 
that the appellant earned about $4,086 from January to May 
1998.  In a June 1998 letter, the appellant reported her 
year-to-date (YTD) income of $6,641.58, or $948.80 monthly 
(including employment income, $1,940 from SSA, and the $120 
monthly apportioned share of VA benefits).  In a statement 
received in July 1998 the appellant reported monthly expenses 
of $1,272.88.

In July and September 1998 the veteran submitted a statement 
reflecting his monthly income of $2,891 and expenses of 
$2,396; he noted that monthly child support payments included 
the apportionment, $368 from SSA ($388 was noted in September 
1998), and $200 for clothes.  A September 1998 "Notice of 
Immediate Wage Assignment" indicates that the veteran was 
ordered by a New Hampshire state court to pay child support 
in the amount of $345 per month, and that this amount would 
be withheld from his wages.  

During a September 22, 1998 RO hearing the veteran testified 
that the appellant was recently awarded $345 in monthly child 
support, which, when added to the $120 apportionment and SSA 
benefits, resulted in her receipt of $853 per month in 
support.  He stated that the parties separated in 1993, and 
that he signed the divorce stipulation (which included the 
provision regarding VA benefits) under duress.  He conceded 
that he did not comply with the agreement with respect to the 
VA benefits portion, and his reasons included that he was 
living in a tent at the time, "had nothing left," and was 
under stress.  He also noted that he owed his parents money 
and paid overdue bills when he received the retroactive 
payments.  

During a September 23, 1998 RO hearing (which was actually 
for the earlier effective date issue - to July 1994 - that 
has been resolved), the appellant testified that while her 
divorce was pending and thereafter, she provided for the two 
children while the veteran provided no support.  She related 
that this situation remained until 1998 when in February, she 
discovered that the veteran had been previously awarded VA 
compensation benefits, including retroactive payments on 
behalf of the children.  She noted that up until the April 
1998 decision, the only support she received for the children 
were the benefits from SSA.  The appellant testified that the 
$120 per month apportioned share of the veteran's benefits 
she was receiving was inadequate. 

As alluded to above, court orders (from New Hampshire dated 
in April and September 1999) indicate that the veteran was 
awarded custody of the two children in April 1999 (temporary 
and then full custody).  The September 1999 order also 
reflects that the veteran owed the appellant over $17,000 in 
back child support.  In a late July 2001 letter, the 
veteran's son informed the RO that he was now residing with 
the appellant, and in an August 2001 agreement signed by the 
veteran and appellant, it was agreed that that amount of VA 
compensation paid on behalf of the son in addition to SSA 
benefits received on his behalf would satisfy the veteran's 
child support.

After considering all of the evidence of record in light of 
the above cited regulations, the Board initially notes that 
the veteran clearly was not reasonably discharging his 
responsibility for the support of his children, and was not 
discharging his responsibility for the support of his spouse.  
The record reflects that while the veteran was not providing 
any child support after the parties separated in 1993 and 
subsequent to the divorce in February 1995 (other than the 
SSA benefits, and possibly some sporadic payments) it is 
clear to the Board, from a review of the divorce stipulation, 
that the appellant accepted this state of affairs with the 
agreement that the veteran would pay her additional support 
in the form of any future VA benefits he may receive on 
behalf of the two children.  Further, it is also apparent 
that the appellant agreed to the veteran's virtual non-
support because of the provision included in the final 
divorce order to the effect that she would receive half of 
any retroactive benefits the veteran may receive from VA.  
Despite these agreements, the veteran failed to notify the 
appellant when he began receiving VA compensation in 1995 (to 
include retroactive payments, and additional compensation on 
behalf of the two children and the appellant).  

While in claims such as this the Board is generally not bound 
by the contents of any state court orders or decrees, the 
Board notes that the orders of record, to include the 
stipulation, provide strong evidence as to what should be 
considered a reasonable discharge of the veteran's 
responsibility to his children, and for that matter, his 
spouse, in this particular case.  The Board finds that given 
the circumstances of this case, the veteran was not 
reasonably discharging his responsibility by essentially not 
paying child support during the relevant time period (i.e. 
from July 1, 1994) and by failing to inform the appellant of 
his VA compensation award.  

Turning to the appellant's specific claim for an increased 
share of the veteran's benefits, the Board finds that, after 
considering all of the evidence of record in light of the 
regulations noted above, an increased apportioned share of 
the veteran's compensation benefits, payable to the appellant 
on her behalf and on behalf of the minor children, is 
warranted.  

Specifically, as noted above, as a result of the April 1998 
decision and subsequent December 1998 action, the appellant 
was awarded monthly apportionment amounts of $110 effective 
July 1994; $112 effective December 1994; $114 effective 
December 1995; $118 effective December 1996; and $120 
effective December 1997.  

The record reflects, however, that during this time period, 
the veteran technically  received (some of which was paid 
retroactively) the following monthly amounts on behalf of the 
appellant and the two children: $233 effective July 1, 1994; 
$238 effective December 1, 1994; $130 effective March 1, 1995 
(at this point, additional benefits were paid for the two 
children as the appellant and veteran divorced); $132 
effective December 1, 1995; $136 effective December 1, 1996; 
$138 effective December 1, 1997; and $139 effective December 
1, 1998 to April 30, 1999.  See also, VA Manual M 21-1, Part 
1, Appendix B.  The Board finds that the appellant is 
entitled to an increased apportioned share of the veteran's 
benefits to reflect the full amount of additional benefits he 
was receiving on their account during the relevant time 
period.  Essentially, these were the amounts they had agreed 
upon as reflected in the stipulation.  

Further, despite the September 1998 award of $345 in court 
ordered monthly support, the Board finds that some hardship 
is shown to exist on the part of the appellant, as reflected 
by her statements dated in June and July 1998 regarding her 
income and expenses (expenses outweighed income by about $320 
at the time and with the court ordered support, income would 
only outweigh expenses by slightly more than $20). 

On the other hand, the Board also finds that increasing the 
apportioned share of the veteran's compensation benefits by 
the amounts reflected above will not cause undue hardship to 
the veteran.  It is pointed out that the apportioned amounts 
granted by this decision are below 20 percent of the 
veteran's monthly VA benefits, and as such, this amount would 
ordinarily not provide a reasonable amount for any 
apportionee.  See 38 C.F.R. § 3.451 (2001).  The Board also 
notes that the veteran's reported monthly income outweighs 
his reported expenses - including $660 in car payments - by 
almost $500.  

In the judgment of the Board, hardship contemplates an 
inability to pay for essentials such as food, clothing, 
shelter or medical expenses.  The Board finds that increasing 
the apportionment of the veteran's compensation benefits to 
reflect the additional benefits received by the veteran on 
behalf of the appellant and their two children from July 1, 
1994 through April 1999 would not result in such deprivations 
with regard to the veteran. 38 C.F.R. §§ 3.451, 3.453 (2001).  
However, increasing this amount further, to include the 
current award effective August 1, 2001, may cause undue 
hardship to the veteran.  

In conclusion, the Board finds that the criteria for an 
increase in the monthly apportionment of the veteran's 
compensation benefits from $110 to $233 effective July 1, 
1994, from $112 to $238 effective December 1994, from $112 to 
$130 effective March 1, 1995; from $114 to $132 effective 
December 1995; from $118 to $136 effective December 1996; 
from $120 to $138 effective December 1997; and from $120 to 
$139 effective December 1, 1998 to April 30, 1999.  

As a final point, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President approved the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096, which made several amendments to the 
law governing certain VA claims, to include redefining VA's 
duty-to-assist and notification obligations.  

However, it does not appear that these changes are applicable 
to claims such as the one decided herein.  Cf. Barger v. 
Principi, No. 97-1775 (U.S. Vet. App., May 24, 2002).  In 
Barger, the Court held that the VCAA, with its expanded 
duties, is not applicable to cases involving the waiver of 
recovery of overpayment claims, pointing out that the statute 
at issue in such cases was not found Title 38, United States 
Code, Chapter 51 (i.e. the laws changed by VCAA).  As well, 
the statute at issue in this matter is not found in Chapter 
51 (rather, in Chapter 53). 

In any event, the record reflects that the appellant and 
veteran were provided adequate notification of the 
information and evidence necessary to substantiate this 
claim.  The Board also notes that evidence necessary for fair 
adjudication of this particular claim is of record.  As such, 
the Board finds the duty to assist the appellant and the 
veteran, regardless of the applicability of VCAA, has been 
met.  


ORDER

An apportionment of the veteran's VA benefits to the 
appellant, in the monthly amounts of $233 effective July 1, 
1994; $238 effective December 1, 1994; $130 effective March 
1, 1995; $132 effective December 1, 1995; $136 effective 
December 1, 1996; $138 effective December 1, 1997; and $139 
effective December 1, 1998 to April 30, 1999, is warranted.  



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

